Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered January 25, 1993, convicting defendant upon her plea of guilty of the crime of criminal sale of a controlled substance in the fifth degree.
Defendant pleaded guilty to the crime of criminal sale of a controlled substance in the fifth degree and was sentenced to a term of imprisonment of 2 to 6 years. On this appeal, defen*570dant’s only contention is that the sentence she received is harsh and excessive. Defendant pleaded guilty in satisfaction of four counts of an indictment knowing that she would receive the sentence ultimately imposed, which is not the harshest possible. Given these facts, we find no basis to disturb the sentence imposed by County Court.
Cardona, P. J., Mikoll, Crew III, White and Casey, JJ., concur. Ordered that the judgment is affirmed.